Citation Nr: 1726912	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for fecal incontinence, to include as secondary to service-connected diabetes mellitus or peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a cerebrovascular accident, to include as secondary to service-connected diabetes mellitus, or as secondary to hypertension.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

An October 2014 Board decision denied the claim for service connection for a cerebrovascular accident (CVA), and remanded the remaining matters on appeal for further development.  The remanded matters are now returned to the Board for further review.

An August 2015 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate that portion of the Board decision that denied service connection for a CVA, and remanded the matter to the Board.

In February 2016, the Board remanded the claim for service connection for a CVA for further development.  This matter is now returned to the Board for further review.

The February 2016 Board decision also remanded the issue of entitlement to service connection for erectile dysfunction.  Subsequently, a March 2017 rating decision granted the claim.  Therefore, the claim has been granted in full and this matter is no longer on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for fecal incontinence, hypertension, and a CVA, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from February 23, 2008 to March 8, 2009, the Veteran's peripheral neuropathy of the left lower extremity is productive of, at most, severe, incomplete paralysis.

2.  For the period from February 23, 2008 to March 8, 2009, the Veteran's peripheral neuropathy of the right lower extremity is productive of, at most, severe, incomplete paralysis.

3.  For the period beginning on March 9, 2009, the Veteran's peripheral neuropathy of the left lower extremity is productive of, at most, moderately severe, incomplete paralysis.

4.  For the period beginning on March 9, 2009, the Veteran's peripheral neuropathy of the right lower extremity is productive of, at most, moderately severe, incomplete paralysis.

CONCLUSIONS OF LAW

1.  For the period from February 23, 2008 to March 9, 2009, the criteria for an evaluation of 60 percent for left lower extremity peripheral neuropathy are met, but no more.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

2.  For the period from February 23, 2008 to March 9, 2009, the criteria for an evaluation of 60 percent for right lower extremity peripheral neuropathy are met, but no more.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3.  For the period beginning on March 9, 2009, the criteria for an evaluation of 40 percent for left lower extremity peripheral neuropathy are met, but no more.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4.  For the period beginning on March 9, 2009, the criteria for an evaluation of 40 percent for right lower extremity peripheral neuropathy are met, but no more.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that notice letters dated in October 2008 and March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a).

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's VA treatment records, private treatment records, and Social Security Administration (SSA) records are in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination should be provided.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with VA examinations relating to his claim in March 2009, September 2011, November 2015, and March 2017.  A November 2011 addendum to the September 2011 VA examination was provided, but which addressed separate service connection claims, not the claim for increased ratings.  The Board finds these March 2009, September 2011, November 2015, and March 2017 VA examination reports to be thorough, complete, and adequate upon which to base a decision with regard to his claims.  The VA examiners had an opportunity to personally interview and examine the Veteran, and their reports provide the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  As such, the Board finds the examination reports are adequate upon which to base a decision.

The Board acknowledges that, as noted in the October 2014 Board remand, the September 2011 VA examiner did not categorize the Veteran's peripheral neuropathy as either mild, moderate, moderately severe, or severe, which criteria are found in Diagnostic Code 8520.  The Board remanded the claim for a new VA examination, and the subsequent November 2015 and March 2017 VA examinations addressed whether the neuropathy was mild, moderate, moderately severe, or severe.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  The Board adds that although the March 2009 and September 2011 VA examiner's did not categorize the overall severity of the peripheral neuropathy as mild, moderate, etc., nonetheless, the Board finds that the Veteran's subjective reports to those examiners, as well as the objective findings on examination and from diagnostic testing, remain probative in the instant appeal.

The Board adds that there is no evidence indicating that there has been a material change in the severity of the Veteran's peripheral neuropathy since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran served as a U.S. Marine Corps wireman, including service in the Republic of Vietnam.  See DD Form 214; Form 21-3101, March 2009.  He contends that his disabilities on appeal are more severe than are contemplated by the present ratings.  

A.  Peripheral Neuropathy

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected peripheral neuropathy of the left and right lower extremities are each assigned 10 percent ratings under Diagnostic Code 8520, effective August 20, 2007.  The Veteran seeks increased ratings.  See Claim, October 2008.

The Veteran's peripheral neuropathy of the lower extremities is currently evaluated under Diagnostic Code 8520, sciatic nerve, paralysis of, which provides a 10 percent rating for mild incomplete paralysis, 20 percent for moderate, 40 percent for moderately severe, 60 percent for severe with marked muscular atrophy, and 80 percent for complete, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a (2016).

The Veteran was afforded VA examinations in March 2009, September 2011, November 2015, and March 2017.

The March 2009 VA examination report shows the Veteran reported burning pain, decreased sensation, and numbness in his lower extremities, below the knees, that started years prior.  He reported experiencing pain every day in his extremities if he does not take his medication, and that his medication relieves his symptoms.  The examiner noted the Veteran presented ambulatory without an assistive device.  Physical examination revealed muscle tone and power was within normal limits and equal bilaterally, no muscle atrophy was found, and sensation to touch and pinprick was within normal limits and equal bilaterally.  Deep tendon reflexes were 2+ and equal bilaterally.  The examiner noted it was difficult to determine if the Veteran's peripheral neuropathy was related to his diabetes because the diabetes was of new onset, and because the Veteran had a history of a stroke (March 2008), lumbar laminectomy, both of which can cause symptoms of neuropathy.  Regarding the Veteran's ability to work, the examiner opined that the Veteran is not likely able to do physically demanding work, but that he was able to perform sedentary work.

The September 2011 VA examination report shows the examiner acknowledged that the Veteran reported a history of diagnosis of diabetic peripheral neuropathy in 2006, and that his medical records showed it was diagnosed in 2008.  Specifically, the examiner acknowledged that a March 8, 2008 progress note reflected that the Veteran had neuropathy in both legs for the past 10 months and was taking gabapentin.  The Veteran reported symptoms of moderate pain, mild paresthesias and/or dysesthesias, and moderately severe numbness.  Strength testing was 5/5 in the knees and ankles, and deep tendon reflexes were 1+ in the knees and absent in the ankles.  Sensation to light touch was normal in the knees and thighs, normal in the left lower leg and ankle, absent in the right lower leg just above the ankle, and absent in the feet and toes.  Position sense was normal.  Vibration sensation and cold sensation were normal above the knees bilaterally, but absent from the foot to knee bilaterally.  No muscle atrophy or trophic changes were found.  EMG testing revealed abnormal results.  Nerve conduction testing revealed "mainly axonal sensory motor peripheral neuropathy" of the lower extremities.  The examiner opined that the Veteran's peripheral neuropathy did not impact his ability to work.  A diagnosis of diabetic peripheral neuropathy of the lower extremities was noted.

The November 2015 VA examination report shows the examiner noted the Veteran was taking gabapentin and Lyrica.  The Veteran reported symptoms of moderate pain, paresthesias and/or dysesthesias, and numbness.  Strength testing was 5/5, deep tendon reflexes were 1+ in the knees and absent in the ankles, and sensation testing was normal in the knees, but decreased in the ankles, feet, and toes.  No trophic changes were found.  The examiner categorized the Veteran's lower extremity neuropathy as "moderately severe" incomplete paralysis of the sciatic nerve.  Regarding any impact on his ability to work, the examiner opined that the Veteran has to walk slowly to keep his balance, he is unable to lift heavy objects, and he had decreased fine touch in his right hand greater than the left hand.  The examiner noted at the same time, however, that these limitations were due to a combination of his peripheral neuropathy and his nonservice-connected stroke, and that the examiner was unable to differentiate the amount of impact due to each.

The March 2017 VA examination report shows the Veteran reported symptoms of mild pain, and the examiner noted the Veteran was prescribed gabapentin.  Muscle strength testing was 5/5, deep tendon reflexes were 2+ in the knees and ankles, sensory examination for light touch was normal in the knees, lower leg, ankle, feet, and toes.  No trophic changes were found.  The Veteran's gait was noted as ataxic, but specifically noted as due to his CVA.  The examiner characterized the Veteran's peripheral neuropathy of the lower extremities as involving "mild" incomplete paralysis of the sciatic nerve.  The examiner opined that the impact of the Veteran's peripheral neuropathy of the lower extremities on the Veteran's ability to work was that he could only perform sedentary work, but without requiring fine motor skills (in his upper extremities).

The Board has also reviewed all of the Veteran's VA treatment records, private treatment records, and SSA records.  A February 2008 VA treatment record shows he presented to the emergency room complaining that his neuropathy was worsening with burning pain in his feet moving up his legs, and he reported it was worsened by his metformin medication.  Diabetic neuropathy was diagnosed and he was started on Neurontin (gabapentin - 100mg every night).  See p.32 of 33.  A March 2008 VA treatment record shows the Veteran reported the gabapentin helped his pain the first night, but not afterwards.  His gabapentin medication was increased (to 300mg three times a day).  See SSA records, received October 2014 at p.80 of 148.  

A subsequent March 2008 private treatment record from Dr. G.S. shows examination revealed hyperesthesia in a stocking-glove distribution, the doctor noted the Veteran had diabetes with "very severe" diabetic neuropathy, that the Veteran was unable to work due to his "medical conditions," which were also noted as including COPD, hypertension, and diabetes mellitus, and it was noted that his gabapentin would be continued.  See PTRs, received October 2014 at p.124 of 148.  

The next day, a March 2008 VA neurology record shows the Veteran reported he had double vision for three months, right leg weakness starting the day prior, and he woke up in the morning with a right facial droop and weakness.  On examination of the lower extremities, muscle strength testing was 5/5, sensation was intact to light tough but decreased to pinprick and position sense, muscle stretch reflexes were 1/4 in the lower extremities, and he was only able to walk a few steps before veering to the right.  He was diagnosed with a stroke left MCA with right hemipareses and dysarthria.  See p.29 of 33.  

An April 2008 VA treatment record shows the Veteran reported experiencing pain from his toes to his knees, like "electric shocks," that he cannot tolerate shoes and long pants, and that gabapentin helped the skin pain but not his joint pains.  Muscle strength testing of the lower extremities was 3/5 to 4/5, monofilament testing was decreased from his feet to his knees.  Diagnoses of status post CVA, and severe diabetic neuropathy were recorded.  Glyburide was prescribed for his diabetes, and his gabapentin was again increased (300mg twice daily, and 600mg at bedtime).  See p.25 of 33.  This particular diagnosis was continued for a few years in the VA treatment notes.  See, e.g., VA treatment record, January 2012 (CAPRI at p.441 of 552).  

A July 2008 Dr. G.S. record notes the Veteran had "very severe" peripheral neuropathy in his lower extremities, with some relief with high-dose gabapentin but still will significant pain.  See PTRs, received December 2008 at p.4 of 21.  

A September 2009 VA neurology note shows examination revealed power was 5/5, deep tendon reflexes were 1+, and sensation was decreased from his feet to his thighs.  See p.1 of 25.  An April 2010 VA neurology progress note shows he reported his neuropathy pain was 5/10.  See p.8 of 25.  April 2010, May 2011, and December 2011 VA treatment records show power was 5/5, deep tendon reflexes were positive or 1+, and sensation was decreased from his feet to his calves/knees.  See VA treatment records, received October 2011 at p.8 and 21 of 25; CAPRI (VVA) at p.452 of 522.  In January 2012, the Veteran reported that the pain in his extremities was 4/10.  See CAPRI (VVA) at p.446 of 522.  Subsequent VA treatment records show that diabetic foot examinations, including monofilament testing and pedal pulses, were abnormal in October 2014 with numbness reported in his feet and ankles, but later normal in October 2015.  See CAPRI at p.232 and 289 of 522.  A February 2017 VA treatment record shows strength was 5/5 in all four extremities, and sensation to light touch was intact.  See CAPRI (VVA) at p.109 of 522.  

For the period prior to March 9, 2009, the Board finds that the preponderance of the evidence shows that a rating of 60 percent is warranted for the Veteran's peripheral neuropathy of the right and left lower extremities (each).  As shown above, the March 2008 record from Dr. G.S. shows the doctor noted the Veteran had "very severe" peripheral neuropathy of the lower extremities.  The April 2008 VA treatment record likewise shows that his neuropathy was diagnosed as "severe," and that he reported pain in his lower extremities of such a severity that he could not even tolerate shoes or long pants.  While the Board acknowledges that muscle strength testing in April 2008 was 3/5 to 4/5, and sensation was simply noted as decreased, which objective findings themselves do not tend to show "severe" symptoms, it is apparent that the "severe" categorization of the diagnosis at that time was due to his reports of pain.  After his gabapentin was increased, the July 2008 Dr G.S. record shows the Veteran reported "some" relief from symptoms with his high-dose gabapentin prescription, and then he later reported to the March 2009 VA examiner that his medication "relieved" his symptoms, and examination revealed power was within normal limits, sensation to touch and pinprick was within normal limits, and deep tendon reflexes were 2+.  He subsequently reported to VA clinicians in April 2010 that his pain was only 5/10, and in January 2012 that it was only 4/10.  Thus, the evidence shows that the Veteran himself reported "relieved" or decreased pain symptoms after having his gabapentin medication increased, certainly by the time of the March 2009 VA examination.  His own self report to the March 2009 VA examiner of relieved pain is consistent with his own subjective reports to VA clinicians after March 2009.  While the Board acknowledges that the initial April 2008 diagnosis of "severe" diabetic neuropathy was continued for years in the VA treatment records, the Board finds that this mere ministerial continuation of the recorded diagnosis from April 2008 has far less probative value as far as the characterization of the Veteran's level of symptomatology, particularly as to the Veteran's level of pain, than the Veteran's own contemporaneous, self reports of the severity of his symptoms to VA clinicians.  The Board also finds the detailed objective findings to be far more probative.  

The Board acknowledges that no marked muscle atrophy was shown during this period, which is contemplated by the 60 percent rating criteria under Diagnostic Code 8520, nor any muscle atrophy.  While that may be so, ultimately, the Board places more weight in this particular case on the opinion of more than one clinician that the Veteran's peripheral neuropathy of his lower extremities was "severe" or "very severe" during this time, which "severe" level of severity is contemplated by the 60 percent rating criteria under Diagnostic Code 8520.  Therefore, in light of the above, the Board finds that higher 60 percent ratings for his right and left lower extremity peripheral neuropathy (each) are warranted for this period prior to March 9, 2009.

The Board has considered whether the evidence indicates that an increased rating is also warranted for the period up to one year prior to the filing of his claim for an increase on October 9, 2008, albeit service connection was not granted until August 20, 2007.  See 38 C.F.R. § 3.400(o)(2).  In that regard, his records from Dr. G.S. show no complaints until August 2007, at which time the Veteran reported differing sensation in his feet, but no loss of sensation was specifically noted at that time, and no pain was reported.  See PTRs, received December 2008 at p.10.  There was no subsequent record of complaint until February 2008, when the Veteran presented at the VA emergency room with complaints of worsening neuropathy and burning pain in his feet moving up his legs.  Shortly thereafter, his peripheral neuropathy was noted as "severe" by Dr. G.S. in March 2008, and as "severe" by a VA clinician in April 2008.  Thus, the first record indicating a level of severity beyond the presently assigned 10 percent rating for "mild" symptoms was his record of emergency room treatment in February 2008, followed shortly thereafter with private and VA clinicians documenting his symptoms as "severe" in March and April 2008.  Therefore, the Board finds that the higher 60 percent rating should be assigned dating back to the date the Veteran presented for emergency room treatment complaining of worsened symptoms on February 23, 2008, but not prior.  

The Board further finds that entitlement to the next higher, maximum 80 percent ratings is not warranted for the period prior to March 9, 2009.  As shown above, there is no evidence of "complete" paralysis of the sciatic nerve, with a foot drop or dangling, or no active movement possible of muscles below the knee, or flexion of the knee weakened or lost.

For the period beginning on March 9, 2009, the Board finds that the preponderance of the evidence shows that a 40 percent rating under Diagnostic Code 8520 is warranted for "moderately severe" peripheral neuropathy of the right and left lower extremities, but no more.  As shown above, the September 2011 VA examiner acknowledged that some symptoms were "moderately severe," albeit as noted in the October 2014 Board remand, the September 2011 VA examiner failed to provide an opinion categorizing the overall severity of the disability.  Then, the November 2015 VA examination was performed, and that VA examiner opined that the overall severity of the Veteran's peripheral neuropathy of the right and left extremities was "moderately severe."  While the Board acknowledges that the most recent March 2017 VA examination report shows that examiner opined that the overall severity of the Veteran's peripheral neuropathy of his lower extremities was "mild," the Board finds that this one very recent report is not sufficient to demonstrate sustained improvement so as to indicate that a lower rating is warranted beginning in March 2017.  Thus, at this time, the Board will grant the 40 percent rating for the entire period on appeal beginning on March 9, 2009.

The Board further finds that for this period beginning on March 9, 2009, the preponderance of the evidence is against finding entitlement to the next higher 60 percent rating.  There is no evidence dated since March 9, 2009, that his symptoms meet or approximate the 60 percent rating criteria, which contemplate "severe" incomplete paralysis with marked muscle atrophy.  As explained in detail above, the Veteran reported to the March 2009 VA examiner that he was "relieved" from his symptoms with his present medication.  He reported in April 2010 that his pain was only 5/10, and in January 2012 that it was only 4/10.  The VA examiner in November 2015 specifically opined that his overall disability picture due to his peripheral neuropathy was best categorized as "moderately severe," and as shown above, the most recent VA examiner opined it was only "mild."  Therefore, the weight of the evidence is against assigning a rating in excess of 40 percent.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's peripheral neuropathy of the lower extremities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral neuropathy of the lower extremities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  The rating criteria provide for subjective evaluation of all relevant manifestations including consideration of the need for medications.  As shown above, the Veteran's level of severity prior to March 2009 was noted more than once as "severe," and subsequently noted as involving symptoms ranging from "mild" to "moderately severe."  These categorizations are squarely contemplated by the rating criteria.  While the Board acknowledges that the Veteran has reported that he quit working in December 2007 due to his peripheral neuropathy, that he is in receipt of disability from the SSA based on his peripheral neuropathy (which is not binding on VA), and that, for example, the October 2008 record from Dr. G.S. shows that he noted the Veteran's neuropathy rendered him "totally and completely disabled," the Board finds that the presently assigned 60 percent and 40 percent staged ratings (each lower extremity) already contemplate a significant level of occupational impairment.  The Board adds that, as shown above, several objective findings on physical examination have been normal or within normal limits during the period on appeal, as opposed to showing symptomatology taking the Veteran's disability picture outside of the norm.  Therefore, referral is not required. 

In summary, the Board concludes that 60 percent ratings for the Veteran's peripheral neuropathy of the lower extremities (each) are warranted for the period prior to March 9, 2009, and 40 percent thereafter (each).


ORDER

For the period from February 23, 2008 to March 8, 2009, entitlement to an evaluation of 60 percent for left lower extremity peripheral neuropathy is granted.

For the period from February 23, 2008 to March 8, 2009, entitlement to an evaluation of 60 percent for right lower extremity peripheral neuropathy is granted.

For the period beginning on March 9, 2009, entitlement to an evaluation of 40 percent for left lower extremity peripheral neuropathy is granted.

For the period beginning on March 9, 2009, entitlement to an evaluation of 40 percent for right lower extremity peripheral neuropathy is granted.


REMAND

A.  Fecal Incontinence

The Veteran claims that he has fecal incontinence with sphincter control that is related to his active service.  See, e.g., Statement, March 2011.  He has reported that shortly after separation from service, in March 1967, he was treated for a hemorrhoid at the VA medical center.  See id.  

In the alternative, the Board will consider whether his claimed fecal incontinence with loss of sphincter control is secondary to his service-connected diabetes mellitus or peripheral neuropathy of the lower extremities.  See Statement, March 2011 (peripheral neuropathy affecting groin area); VA treatment record, January 2011 (diagnosed GI autonomic neuropathy); VA examination report, March 2009 (addressing whether secondary to diabetes mellitus).

By way of background, the March 2009 VA examination report shows the Veteran reported experiencing fecal incontinence every 10 days, and that he sometimes wore pads.  The examiner did not, however, address whether the Veteran had fecal incontinence with loss of sphincter control secondary to his service-connected peripheral neuropathy.  Rather, the March 2009 VA examiner only opined that the Veteran's fecal incontinence could not be related to his diabetes mellitus without resorting to mere speculation, but did not provide any rationale.  An August 2009 VA examiner opined the claimed condition was not related to his diabetes, and that his peripheral neuropathy would not affect his fecal incontinence, but provided no rationale.

Subsequently, a January 2011 VA treatment record shows diagnosed GI autonomic neuropathy.  See VA treatment records, received October 2011 at p.6 of 25.

In October 2014, the Board remanded the claim for a VA medical opinion to address direct and secondary service connection.  

A July 2015 VA medical opinion shows the examiner essentially opined that the Veteran's fecal incontinence was not caused or aggravated by his diabetes mellitus or by diabetic peripheral neuropathy.  Curiously, the examiner reasoned that diabetes would only be expected to affect fecal incontinence due to diabetic neuropathy, but based on medical literature, the onset of diabetic neuropathy would not be expected until 2031.  As shown above, however, the Veteran has been diagnosed with diabetic peripheral neuropathy since 2008.  Moreover, he was diagnosed with GI autonomic neuropathy in January 2011.  

Therefore, regrettably, the Board finds the July 2015 VA examiner's opinion to be inadequate, and that a remand is necessary to obtain a new VA medical opinion to clarify whether the Veteran's fecal incontinence is caused or aggravated by his service-connected diabetes or peripheral neuropathy, and to address the January 2011 diagnosis of GI autonomic neuropathy.

B.  Hypertension

The Veteran also claims that he has hypertension secondary to his service-connected diabetes mellitus.  See Claim, October 2008.

By way of background, a March 2009 VA examination report shows the VA examiner opined that the Veteran's hypertension was not related to his diabetes, reasoning that his hypertension had its onset years before his diabetes mellitus.  The examiner did not, however, opine as to whether, regardless, the Veteran's diabetes mellitus aggravated his hypertension.  A September 2011 VA examination report shows the examiner opined the hypertension was less likely as not caused or aggravated by his diabetes, reasoning in part that according to medical literature, diabetes mellitus is not considered a current risk factor for hypertension; again, however, the examiner did not address aggravation.

In October 2014, the Board remanded the claim for a new VA medical opinion to address whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.

A July 2015 VA medical opinion was obtained.  The examiner opined that the hypertension is less likely than not aggravated by his service-connected diabetes mellitus.  The examiner cited the fact that the September 2011 VA examination report noted that diastolic values had been predominantly below 100, and that no complications had arisen from the Veteran's hypertension at that time.  The examiner further reasoned that since the September 2011 VA examination was performed, there had been no changes and no new complications associated with the Veteran's hypertension.

Regrettably, the Board finds that this matter should again be remanded for a new VA medical opinion, as the Board does not find the lack of medical complications associated with his hypertension, or the lack of evidence of diastolic readings at or over 100, by themselves, to be a sufficient rationale for an opinion finding a lack of aggravation.  Therefore, this matter will be remanded to obtain a new VA medical opinion to clarify whether the Veteran's hypertension was aggravated by his diabetes mellitus.

C.  CVA

The Veteran also claims that he had a CVA (in March 2008) due to his service-connected diabetes mellitus.  See Claim, October 2008.  In the alternative, he alleges it was caused by his nonservice-connected hypertension, for which the claim for hypertension is being remanded herein as explained above.  See Joint motion for remand, August 2015.

As noted in the introduction, an August 2015 Court Order granted a joint motion by the parties to vacate the October 2014 Board decision that denied service connection for a CVA, and remanded the matter to the Board.  The basis of the joint motion was the fact that the March 2009 VA examination report indicated there may be a relationship between the Veteran's history of a CVA in March 2008 and his claimed hypertension, which hypertension claim remains on appeal.  Specifically, the Board acknowledges that the March 2009 VA examiner noted the Veteran had a history of a stroke/TIA "related to hypertension."  The Board also acknowledges that the September 2011 VA examiner noted high blood pressure as a risk factor for a CVA.  

In February 2016, the Board remanded the CVA claim to obtain a VA examination to address whether the Veteran's history of a CVA was caused by his service connected disabilities or his hypertension.  

Subsequently, a March 2017 VA examination was provided, which examiner opined that the Veteran's CVA was less likely as not caused or aggravated by any of his service-connected disabilities or by hypertension.  See CAPRI (VVA) at p.4 of 522.  The examiner reasoned that there is no evidence in medical literature or consensus in the medical community, or evidence in this particular case, that supports a causal/aggravation relationship.  The examiner did not, however, acknowledge that the March 2009 VA examiner indicated a relationship between the Veteran's CVA and his hypertension, or that the September 2011 VA examiner noted high blood pressure as a risk factor for a CVA (albeit hypertension is not yet service-connected, but remains on appeal).

Therefore, regrettably, the Board finds this matter should also be remanded to obtain an opinion as to whether the Veteran's history of a CVA was caused or aggravated by the Veteran's hypertension, or by any of his service-connected disabilities, including diabetes mellitus.

D.  TDIU

The Veteran claims entitlement to a TDIU.  He reports that he stopped working in December 2007 due to his service-connected peripheral neuropathy of all four extremities, coronary artery disease, and diabetes mellitus.  See, e.g., Forms 21-8940, December 2008 and August 2016.

Prior to the grants of the increased ratings for the Veteran's peripheral neuropathy of his lower extremities, the Veteran's combined rating was 90 percent from April 7, 2011, with at least one disability rated as 40 percent disabling (his coronary artery disease).  Therefore, the schedular criteria have clearly been met.  See 38 C.F.R. § 4.16 (2016).

The Board also acknowledges by way of background that the Veteran has reported a history of working as a restaurant manager from 1968 to 1975, as a truck driver from 1977 to 1996, as an auto salesman from 1996 to 2001, and as an internet sales manager for an auto company from 2001 to December 2007.  See Statement, August 2016.

In October 2014, the Board remanded the claim for a VA medical opinion because a March 2009 VA examination report included no rationale, and because a September 2009 VA examination report pre-dated the award of service connection for peripheral neuropathy of the upper extremities.

A July 2015 VA medical opinion shows the examiner opined that a new VA examination was needed.  A November 2015 VA examination was performed relating to the Veteran's peripheral neuropathy, and the examiner opined that the Veteran has to walk slowly to keep his balance, he is unable to lift heavy objects, and he had decreased fine touch in his right hand greater than the left hand.  A November 2015 VA examination relating to his service-connected coronary artery disease shows the examiner opined that the Veteran could only perform sedentary work, but noted that his nonservice-connected stroke reduced right-sided function.  A March 2017 VA examination report relating to his peripheral neuropathy shows the examiner opined that he could perform "sedentary only without ability got [sic] fine motor skills."  A March 2017 VA examination report relating to the Veteran's nonservice-connected CVA shows the examiner opined that the Veteran could only perform sedentary work.

The Board acknowledges that the above VA examiners mostly opined that the Veteran would be able to perform sedentary work.  At the same time, however, the Board acknowledges an April 2008 VA treatment record showing that the Veteran had lost 90 percent of his right-sided function (shortly after his CVA).  A September 2009 VA neurology note shows the Veteran reported that since his stroke, he lost function in both his right and left side.  See p.1 of 25.  His mother wrote in a February 2011 letter that the Veteran was dropping things when tending to daily activities, and that since his stroke, he had trouble keeping his balance.  A November 2015 VA examination report (peripheral neuropathy) shows the Veteran had moderate paralysis of the upper extremities.  Another November 2015 VA examination report (CAD) shows the examiner noted that the Veteran's stroke reduced his right sided functioning.  A July 2016 private vocational assessment by Dr. J.D. (PhD, CRC) shows the Veteran reported to her during a telephone interview that he was no longer able to use a computer, except to occasionally check email, because he is unable to type with his right, dominant hand due to difficulty with his dexterity and fine finger movements.  He also reported that for the same reason, he is unable to prepare meals except in a microwave or frying in a pan, his is unable to clean, or clip his nails, and he reported that he must use two hands to drink from a cup or glass to prevent it from falling out of his hands.  She ultimately opined that he is unable to regularly use a computer for work, and unable to secure and follow substantially gainful employment, including any sedentary work.

As shown above, the evidence suggests that the Veteran has upper extremity difficulties due to both his service-connected peripheral neuropathy, and due to his nonservice-connected CVA in March 2008, and he recently reported to Dr. J.D. that he is unable to use a computer except for email.  Because the Board has remanded the claim for service connection for a CVA at this time for further development, the Board finds that a decision on the TDIU claim should be deferred pending a final decision on the CVA claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion based on a review of the claims file, including a copy of the Board's remand, to clarify whether it is "at least as likely as not" (a 50-50 probability) that the Veteran's fecal incontinence is caused or aggravated by his service-connected a) diabetes or b) peripheral neuropathy.

Please explain to the VA examiner that the March 2009 VA examination report shows the Veteran reported experiencing fecal incontinence about once every ten days.

Please ask the VA examiner to specifically address the notation in the January 2011 VA treatment record of diagnosed GI autonomic neuropathy.

Any opinion must be accompanied by a complete rationale.  

2.  Obtain a VA medical opinion based on a review of the claims file, including a copy of the Board's remand, to clarify whether it is "at least as likely as not" (a 50-50 probability) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.

Please explain to the VA examiner that a lack of secondary medical complications of hypertension, plus a lack of diastolic reading of 100 or greater, in themselves does not suffice as an adequate rationale for any possible negative opinion - further rationale would be required.

Any opinion must be accompanied by a complete rationale.  

3.  Obtain a VA medical opinion based on a review of the claims file, including a copy of the Board's remand, to clarify whether it is "at least as likely as not" (a 50-50 probability) that the Veteran's history of a CVA was caused or aggravated by his:

a) Nonservice-connected hypertension,
b) Service-connected diabetes mellitus, 
c) Service-connected peripheral neuropathy, or
d) Service-connected CAD.  

Please ask the VA examiner to address the March 2009 VA examiner's notation indicating a relationship between the Veteran's CVA and his hypertension, and to address the fact that the September 2011 VA examiner noted high blood pressure as a risk factor for a CVA

Any opinion must be accompanied by a complete rationale.  

4.  Then, readjudicate the appellant's claims.  If any claim remains denied, the appellant should be provided with a Supplemental Statement of the Case (SSOC).  After the appellant and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


